DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a foundation temperature control system for use with a rotary machine, classified in F16M5/00.
II. Claims 17-20, drawn to a method of replacing an existing rotary machine, classified in F05D2230/60.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case The foundation temperature control system can be continuously used with the same rotary machine, rather than replacing the rotary machine.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in different areas and different search queries are required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Reeser on 07 November 2022 a provisional election was made with traverse to prosecute the invention of Claims 1-10. Upon further review, it was determined by the examiner that claims 11-16 were not properly restrictable from claims 1-10, thus the election encompasses all of claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shook (US 4,826,397).
[AltContent: textbox (H3/124)][AltContent: textbox (Air Gap)][AltContent: textbox (Ht Shield)][AltContent: textbox (Ins Pack)][AltContent: textbox (D)][AltContent: textbox (H2/122)][AltContent: textbox (H1)] 
    PNG
    media_image1.png
    330
    216
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    41
    117
    media_image2.png
    Greyscale

Regarding claim 1, Shook discloses:
A foundation temperature control system for use with a rotary machine (col 1 lines 11-14), said foundation temperature control system positioned between the rotary machine and a foundation supporting the rotary machine (the exterior of a case is necessarily between the machine and any support, such as an aircraft component, or a runway or the surface of a hangar or taxiway, which indirectly support the engine via the aircraft), said foundation temperature control system comprising:
a heat shield (Ht Shield in annotated Fig 4: H1 together with H2/122 and H3);
an insulation pack (Ins Pack in annotated Fig 4) positioned below said heat shield;
an air gap (interior of annular chamber 132) at least partially defined by said heat shield and said insulation pack, wherein said heat shield, said insulation pack, and said air gap are oriented to facilitate maintaining a temperature of the foundation (for example, a taxiway) supporting the rotary machine below a maximum rated operating temperature of the foundation (cooling the case will inherently reduce temperature of the foundation, for device to be operational, foundation/support must inherently be operating within its temperature limits).
Regarding claim 2, Shook discloses:
said air gap is configured to channel a flow of air therethrough (col 8, lines 56-58, see flow F2 and F3 in Fig 3).
Regarding claim 3, Shook discloses:
said heat shield comprises an upper layer (H1), a middle layer (H2/122), and a lower layer (H3).
Regarding claim 4, Shook discloses:
said middle layer (H2/122) comprises an insulation material (col 9 lines 7-8).
Regarding claim 9, Shook discloses:
said insulation pack comprises an insulation material (122) and a protective covering (H1, H3) enclosing said insulation material.

  Regarding claim 11, Shook discloses:
A rotary machine comprising:
a compressor configured to compress a flow of inlet air (col 1 lines 55-65);
a combustor configured to receive the flow of inlet air and a flow of fuel and to generate heat by combusting the flow of fuel with the flow of air (col 1 lines 55-65), wherein the heat is radiated from said rotary machine (inherent);
a foundation (surface on which the aircraft is positioned, i.e. a taxiway) configured to support said rotary machine; and
a foundation temperature control system (shield 50, see Fig 4) positioned between said rotary machine and said foundation, said foundation temperature control system comprising:
a heat shield (Ht Shield in annotated Fig 4: H1 together with H2/122 and H3);
an insulation pack  (Ins Pack in annotated Fig 4) positioned below said heat shield;
an air gap  (interior of annular chamber 132) at least partially defined by said heat shield and said insulation pack, wherein said heat shield, said insulation pack, and said air gap maintain a temperature of said foundation below a maximum rated operating temperature of said foundation (cooling the case will inherently reduce temperature of the foundation, for device to be operational, foundation/support must inherently be operating within its temperature limits).
Regarding claim 12, Shook discloses:
said air gap is configured to channel a flow of air therethrough (col 8, lines 56-58, see flow F2 and F3 in Fig 3).
Regarding claim 13, Shook discloses:
a source of the flow of air configured to generate the flow of air (col 6 lines 39-43).
Regarding claim 14, Shook discloses:
a support system configured to support said rotary machine (inherent, i.e. mounting of engine to aircraft).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US 4,826,397) in view of Griffin (US 2018/0051583).
Regarding claim 5, Shook does not disclose:
said upper layer and said lower layer each comprise a stainless steel plate.
Shook does not disclose the material of the cooling air tubes 124 or the insulation facing.
Griffin teaches a clearance control system manifold and collector for directing air to a gas turbine engine casing (¶3) and made of stainless steel (¶22).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shook to make the tube and insulation facing, i.e. the inner and outer layers of the heat shield, out of stainless steel because Griffin teaches that stainless steel is an appropriate material for a manifold that directs temperature control air at a gas turbine casing.
Regarding claim 10, Shook as modified by the metallic channel components of Griffing, in the same way and for the same reasons as described above with reference to claim 5, teaches:
said protective covering comprises a metallic protective covering (stainless steel, note that insulation pack, as labeled in annotated Fig 4 of Shook has a three-layer structure similar to the heat shield) configured to protect said insulation material.

Claims 1, 2, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP H06-159094) in view of Burdgick (US 5,605,438).
[AltContent: textbox (Horiz)][AltContent: textbox (Vert)][AltContent: textbox (Base Pad)][AltContent: textbox (D)]
    PNG
    media_image3.png
    249
    292
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale

Kubo discloses a foundation for a gas turbine engine, the foundation either having insulation material 25 (see Fig 8), or a plate 7 to direct a flow of air (see Fig 2).

Regarding claim 1, Kubo discloses:
A foundation temperature control system for use with a rotary machine (gas turbine 10), said foundation temperature control system positioned between the rotary machine and a foundation supporting the rotary machine, said foundation temperature control system comprising:
…
an insulation pack (25, ¶26, see Fig 8) positioned below said [machine];
an air gap (between 25 and turbine casing 5) at least partially defined by said [machine] and said insulation pack (25), wherein said [machine], said insulation pack, and said air gap are oriented to facilitate maintaining a temperature of the foundation supporting the rotary machine below a maximum rated operating temperature of the foundation (¶26).
Kubo does not disclose:
a heat shield;
[the heat shield defining the air gap]

    PNG
    media_image5.png
    949
    503
    media_image5.png
    Greyscale

Burdgick teaches:
a gas turbine engine having a blanket 60 of insulation disposed on the external surface of the casing. The insulation acts as a shield to maintain unknown and variable boundary conditions off the turbine casing, which improves clearance control between the blade tips and the shroud (col 5 lines 5-16) by reducing distortion of the casing (col 1 lines 6-11).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kubo to have insulation shielding the external surface of the casing of the turbine to obtain the benefit of improving clearance control and reducing distortion of the casing. In the combination, the insulation material of Burdgick is a heat shield. Since it is on the exterior of the casing, the heat shield, together with the insulation 25 of Kubo define a space capable of channeling a flow of air because there is an open space between the turbine casing and the floor/insulation 25 in the Kubo reference.
Regarding claim 2, the system of Kubo as modified by the casing heat shield of Burdgick teaches:
said air gap is configured to channel a flow of air therethrough (Since it is on the exterior of the casing, the heat shield, together with the insulation 25 of Kubo define a space capable of channeling a flow of air because there is an open space between the turbine casing and the floor/insulation 25 in the Kubo reference).
Regarding claim 11, the system of Kubo as modified by the casing heat shield of Burdgick as described above with reference to claim 1, and for the same reasons teaches:
A rotary machine comprising:
a compressor (Kubo: 3, ¶5) configured to compress a flow of inlet air;
a combustor configured to receive the flow of inlet air and a flow of fuel and to generate heat by combusting the flow of fuel with the flow of air (Kubo: ¶5), wherein the heat is radiated from said rotary machine (inherent);
a foundation configured to support said rotary machine (Kubo: 12); and
a foundation temperature control system positioned between said rotary machine and said foundation, said foundation temperature control system comprising:
a heat shield (Burdgick 60);
an insulation pack (Kubo 25) positioned below said heat shield;
an air gap (space between casing and foundation in Kubo Fig 8) at least partially defined by said heat shield and said insulation pack, wherein said heat shield, said insulation pack, and said air gap maintain a temperature of said foundation below a maximum rated operating temperature of said foundation (inherent).
Regarding claim 12, the system of Kubo as modified by the casing heat shield of Burdgick teaches:
said air gap is configured to channel a flow of air therethrough (Since it is on the exterior of the casing, the heat shield, together with the insulation 25 of Kubo define a space capable of channeling a flow of air because there is an open space between the turbine casing and the floor/insulation 25 in the Kubo reference).
Regarding claim 13, the system of Kubo as modified by the casing heat shield of Burdgick teaches:
a source of the flow of air configured to generate the flow of air (¶16 fan 21, ¶27 “cooled and insulated… these embodiments are also effective by themselves. However, a further effect can be obtained by combining a plurality of things”).
Regarding claim 14, the system of Kubo as modified by the casing heat shield of Burdgick teaches:
a support system configured to support said rotary machine (see annotated Kubo Fig 8 above, Vert together with Base Pad).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP H06-159094) in view of Burdgick (US 5,605,438) as applied to claim 14, and further in view of Black (US 2010/0272558).
[AltContent: textbox (Horiz 2)][AltContent: textbox (Horiz 1)]
    PNG
    media_image6.png
    561
    438
    media_image6.png
    Greyscale

Regarding claim 15, the system of Kubo as modified by the casing heat shield of Burdgick teaches:
said support system comprises a plurality of vertical supports (Kubo: Vert), a…horizontal support (Horiz in Kubo annotated Fig 8 above), and a plurality of base pads (Kubo: Base Pad).
The combination does not teach:
a plurality of horizontal supports 
As shown from the side view in Fig 8, it is not clear whether the component marked Horiz in annotated Fig 8 is a single support or multiple supports.
Black teaches:
a gas turbine engine having two horizontal supports (Horiz 1, Horiz 2 in annotated Fig 1 above) forming a base frame for the engine. A frame is known in engineering to provide structural support and stability with less material than a single solid support structure.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Kubo as modified by the casing heat shield of Burdgick by using two horizontal supports to form a base frame for the engine, as taught by Black, to obtain the benefit of providing structural support with less material.
Regarding claim 16, the system of Kubo as modified by the casing heat shield of Burdgick teaches:
said plurality of horizontal supports and said plurality of base pads at least partially define said air gap (since these components are between table top 12 and the casing, they are in the air gap).

Claim 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP H06-159094) in view of Burdgick (US 5,605,438) as applied to claim 1, and further in view of Lior (US 2014/0123679).
Regarding claim 3, the system of Kubo as modified by the casing heat shield of Burdgick does not teach:
said heat shield comprises an upper layer, a middle layer, and a lower layer.
The combination, i.e. Burdgick is silent on the specific structure of the insulation on the exterior of the casing.

    PNG
    media_image7.png
    323
    339
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    352
    391
    media_image8.png
    Greyscale

Lior teaches:
a gas turbine engine heat shield 80 for reducing heat transfer from the turbine casing to an external component, such as a generator, the heat shield having three layers including an upper layer 82, a middle layer 84, and a lower layer 82 (see Fig 4). Support layer 84 may be a metal wire mesh (¶33) and the outer layers are a ceramic fiber, such as Nextel ceramic 312 woven sheet (¶31). Nextel 312 has a thermal conductivity between 0.1 and 0.2 W/m-K (3M Nextel Ceramic Fibers and Textiles Technical Reference Guide, p.16), which inherently provides insulation by reducing conduction, though conduction is not explicitly discussed by Lior. Lior states that the heat shield reduces radiation by over 90%, depending on the number of layers used (¶32).The heat shield is applicable to “any external component mounted to the engine case” (¶29). The heat shield is flexible, lightweight, and durable, as well as being easy to mount (¶38).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Kubo as modified by the casing heat shield of Burdgick by using the heat shield of Lior as the heat shield on the external surface of the casing, to obtain he benefit of a heat shield that is flexible, lightweight, durable, and easy to mount.
Regarding claim 6, the system of Kubo as modified by the casing heat shield of Burdgick and the heat shield structure of Lior teaches:
said upper layer (82) and said lower layer (82) have a first thermal conductivity (Nextel 312 has a thermal conductivity between 0.1 and 0.2 W/m-K) and said middle layer has a second thermal conductivity greater than the first thermal conductivity (support layer 84 of Lior is described as wire or sheet metal. Metallic materials for gas turbine components have a higher thermal conductivity than 0.2 W/m-K).
Regarding claim 7, the system of Kubo as modified by the casing heat shield of Burdgick and the heat shield structure of Lior teaches:
the first thermal conductivity (of Lior 82) is between about 0.01 W/m-K and about 0.5 W/m-K  (Nextel 312 has a thermal conductivity between 0.1 and 0.2 W/m-K).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto (US 2011/0005234) 

    PNG
    media_image9.png
    735
    515
    media_image9.png
    Greyscale

Regarding claim 1, Hashimoto discloses:
A foundation temperature control system for use with a rotary machine (gas turbine ¶1), said foundation temperature control system positioned between the rotary machine and a foundation supporting the rotary machine, said foundation temperature control system comprising:
a heat shield (insulation 88, see also Fig 8);
…
an air gap [below the heat shield]
Hashimoto does not disclose:
an insulation pack positioned below said heat shield;
an air gap at least partially defined by said heat shield and said insulation pack, wherein said heat shield, said insulation pack, and said air gap are oriented to facilitate maintaining a temperature of the foundation supporting the rotary machine below a maximum rated operating temperature of the foundation.
The vertical supports 92, 93, 94 are shown connecting to a surface that is patterned in the same way as the other insulating materials 61, 62, 63, 88.


Roberts (US 2,376,188) discloses tubes 17 for carrying cooling water or other coolant to reduce transmission of heat from a turbine to a concrete foundation block 13. A conductive putty 21 is used to increase the heat transfer from the turbine casing to the cooling tubes.

    PNG
    media_image10.png
    268
    254
    media_image10.png
    Greyscale

Suzuki (JP 2002-303104) discloses a gas turbine with insulation 30 protecting a concrete foundation 29. A cooling pipe 31 supplies cooling medium to the foundation.

    PNG
    media_image11.png
    266
    424
    media_image11.png
    Greyscale


Okada (JP 2018-028293) discloses a gas turbine engine with an air layer (see purge air 82) and a heat shield 50 to protect the foundation, but no insulation material.

    PNG
    media_image12.png
    337
    347
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    726
    291
    media_image13.png
    Greyscale

Regarding claim 1, Hanschke (US 3,313,517) discloses:
A foundation temperature control system for use with a rotary machine (flow power recovery turbines 22, 24, 26, and 28), said foundation temperature control system positioned between the rotary machine (flow power recovery turbines 22, 24, 26, and 28) and a foundation (45) supporting the rotary machine, said foundation temperature control system comprising:
a heat shield (84, see Fig 6);
an insulation pack (housing 70 including insulation 78) positioned below said heat shield (see Fig 6);
an air gap (between 84 and 70, see Fig 6) at least partially defined by said heat shield and said insulation pack, wherein said heat shield, said insulation pack, and said air gap are oriented to facilitate maintaining a temperature of the foundation supporting the rotary machine below a maximum rated operating temperature of the foundation (appropriate temperature for foundation 45 is implicit).
Regarding claim 2, Hanschke discloses:
said air gap is configured to channel a flow of air therethrough (col 7 lines 31-42).
Regarding claim 9, Hanschke discloses:
said insulation pack comprises an insulation material (asbestos 78) and a protective covering (outer case cover 76, see structure of case 70 in Fig 6, col 5 lines 61-65) enclosing said insulation material (78).
Regarding claim 10, Hanschke discloses:
said protective covering comprises a metallic protective covering (col 5 lines 43-46, casing 70 is made of stainless steel) configured to protect said insulation material.

Longardner (US 2010/0236244) discloses a heat shield 136 and an air duct 145 surrounding the heat shield. The purpose of these structures is to protect the compressor section from overheating (¶14), which purpose would not obviously be enhanced by the addition of an insulation pack “below the heat shield.” 
    PNG
    media_image14.png
    624
    398
    media_image14.png
    Greyscale


Munshi (US 2013/0149120) discloses a convective cooling channel 48 to maintain a temperature of a strut outer case 68 to avoid excessive heat (¶4). Insulation 46 is inboard of the outer case, and a convection channel 48 and wall 72 are outboard of the outer case. 72 is made of sheet metal (¶39) and thus does not meet the broadest reasonable interpretation of “insulation pack.” Adding insulation to 72 would not improve the temperature of the outer case 68.

    PNG
    media_image15.png
    376
    549
    media_image15.png
    Greyscale

Waheeb (US 3,327,479) discloses “Blankets of thermally-insulting material such as rock wool (omitted for clarity) are secured to substantially the entire inner surface of the outer casing 21 to reduce the heat input to the casing, and similar blankets are secured a round the frusto-conical member 28 and fill the space 35betwen the upstream end of the inner casing 22 and the thin-section member 26. The latter is also surrounded by a cylindrical heat shield.” (col 2 lines 30-38)

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745